Case: 19-30023      Document: 00515070278         Page: 1    Date Filed: 08/09/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                    No. 19-30023                               FILED
                                  Summary Calendar                        August 9, 2019
                                                                          Lyle W. Cayce
                                                                               Clerk
ERIC L. JACKSON,

                                                 Petitioner-Appellant

v.

CALVIN JOHNSON, Warden, United States Penitentiary Pollock,

                                                 Respondent-Appellee


                  Appeals from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 1:18-CV-963


Before JOLLY, JONES, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Eric L. Jackson, federal prisoner # 03936-087, appeals the district court’s
dismissal of his 28 U.S.C. § 2241 petition. Jackson argues that recent caselaw
has made clear that his prior New York drug conviction was not divisible and
no longer qualifies as a predicate felony offense for purposes of a sentence
enhancement under 21 U.S.C. § 851. Mathis v. United States, 136 S. Ct. 2243
(2016). We review the district court’s legal determinations de novo and its


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-30023     Document: 00515070278     Page: 2   Date Filed: 08/09/2019


                                  No. 19-30023

factual findings for clear error. Padilla v. United States, 416 F.3d 424, 425 (5th
Cir. 2005).
      Generally, a federal prisoner must seek relief under 28 U.S.C. § 2255 if
he wishes to challenge his conviction or sentence. Id. at 425-26. However, he
may raise claims in a Section 2241 petition where the remedy under
Section 2255 is inadequate or ineffective and thus the claims fall within the
savings clause of Section 2255(e). Id. at 426. He must establish that his claims
(1) are “based on a retroactively applicable Supreme Court decision that
establishes that he may have been convicted of a nonexistent offense” and (2)
were “foreclosed by circuit law at the time” of his trial, direct appeal, or first
Section 2255 motion. Reyes-Requena v. United States, 243 F.3d 893, 904 (5th
Cir. 2001). To meet the first prong, he must show “that based on a retroactively
applicable Supreme Court decision, he was convicted for conduct that did not
constitute a crime.” Jeffers v. Chandler, 253 F.3d 827, 831 (5th Cir. 2001).
      Jackson disputes his enhanced sentence, not the underlying conviction.
Challenges to the validity of a sentencing enhancement do not satisfy the
savings clause of § 2255(e). See, e.g., In re Bradford, 660 F.3d 226, 230 (5th
Cir. 2011); Padilla, 416 F.3d at 427.
      AFFIRMED.




                                        2